Exhibit 10.1

 

EXECUTION COPY

 

 

BOSTON OMAHA CORPORATION

 

$50,000,000

CLASS A COMMON STOCK, PAR VALUE $0.001 PER SHARE

SALES AGREEMENT

 

March 2, 2018

 

Cowen and Company, LLC

599 Lexington Avenue

New York, NY 10022

 

Ladies and Gentlemen:

 

Boston Omaha Corporation (the “Company”), confirms its agreement (this
“Agreement”) with Cowen and Company, LLC (“Cowen”), as follows:

 

1.       Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through Cowen, acting as agent and/or
principal, shares (collectively, the “Placement Shares”) of the Company’s Class
A Common Stock, par value $0.001 per share (the “Class A Common Stock”), having
an aggregate offering price of up to $50,000,000. Notwithstanding anything to
the contrary contained herein, the parties hereto agree that compliance with the
limitation set forth in this Section 1 on the aggregate dollar amount or number
of shares of Class A Common Stock issued and sold under this Agreement shall be
the sole responsibility of the Company, and Cowen shall have no obligation in
connection with such compliance. The issuance and sale of Class A Common Stock
through Cowen will be effected pursuant to the Registration Statement (as
defined below) filed by the Company and declared effective by the Securities and
Exchange Commission (the “Commission”), although nothing in this Agreement shall
be construed as requiring the Company to use the Registration Statement (as
defined below) to issue any Class A Common Stock.

 

 

--------------------------------------------------------------------------------

 

 

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission a registration statement on Form S-3
(File No. 333-222853) including a base prospectus, relating to certain
securities, including the Class A Common Stock, to be issued from time to time
by the Company, and which incorporates by reference documents that the Company
has filed or will file in accordance with the provisions of the Securities
Exchange Act of 1934, as amended, and the rules and regulations thereunder
(collectively, the “Exchange Act”). The Company has prepared a prospectus
supplement specifically relating to the Placement Shares (the “Prospectus
Supplement”) to the base prospectus included as part of such registration
statement. The Company has furnished to Cowen, for use by Cowen, copies of the
prospectus included as part of such registration statement, as supplemented by
the Prospectus Supplement, relating to the Placement Shares. Except where the
context otherwise requires, such registration statement, as amended when it
became effective, including all documents filed as part thereof or incorporated
by reference therein, and including any information contained in a Prospectus
(as defined below) subsequently filed with the Commission pursuant to Rule
424(b) under the Securities Act or deemed to be a part of such registration
statement pursuant to Rule 430B or 462(b) of the Securities Act, is herein
called the “Registration Statement.” The base prospectus, including all
documents incorporated therein by reference, included in the Registration
Statement, as it may be supplemented by the Prospectus Supplement, in the form
in which such prospectus and/or Prospectus Supplement have most recently been
filed by the Company with the Commission pursuant to Rule 424(b) under the
Securities Act, together with any “issuer free writing prospectus,” as defined
in Rule 433 of the Securities Act regulations (“Rule 433”), relating to the
Placement Shares that (i) is required to be filed with the Commission by the
Company or (ii) is exempt from filing pursuant to Rule 433(d)(5)(i), in each
case in the form filed or required to be filed with the Commission or, if not
required to be filed, in the form retained in the Company’s records pursuant to
Rule 433(g), is herein called the “Prospectus.” Any reference herein to the
Registration Statement, the Prospectus or any amendment or supplement thereto
shall be deemed to refer to and include the documents incorporated by reference
therein, and any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement or the Prospectus shall
be deemed to refer to and include the filing after the execution hereof of any
document with the Commission deemed to be incorporated by reference therein. For
purposes of this Agreement, all references to the Registration Statement, the
Prospectus or to any amendment or supplement thereto shall be deemed to include
any copy filed with the Commission pursuant to the Electronic Data Gathering
Analysis and Retrieval System (“EDGAR”).

 

2.       Placements. Each time that the Company wishes to issue and sell the
Placement Shares hereunder (each, a “Placement”), it will notify Cowen by email
notice (or other method mutually agreed to in writing by the parties) (a
“Placement Notice”) containing the parameters in accordance with which it
desires the Placement Shares to be sold, which shall at a minimum include the
number of shares of Placement Shares to be issued, the time period during which
sales are requested to be made, any limitation on the number of Placement Shares
that may be sold in any one Trading Day (as defined in Section 3) and any
minimum price below which sales may not be made, a form of which containing such
minimum sales parameters necessary is attached hereto as Schedule 1. The
Placement Notice shall originate from any of the individuals from the Company
set forth on Schedule 2 (with a copy to each of the other individuals from the
Company listed on such schedule), and shall be addressed to each of the
individuals from Cowen set forth on Schedule 2, as such Schedule 2 may be
amended from time to time. The Placement Notice shall be effective upon receipt
by Cowen unless and until (i) in accordance with the notice requirements set
forth in Section 4, Cowen declines to accept the terms contained therein for any
reason, in its sole discretion, (ii) the entire amount of the Placement Shares
have been sold, (iii) in accordance with the notice requirements set forth in
Section 4, the Company suspends or terminates the Placement Notice, (iv) the
Company issues a subsequent Placement Notice with parameters superseding those
on the earlier dated Placement Notice, or (v) this Agreement has been terminated
under the provisions of Section 11. The amount of any discount, commission or
other compensation to be paid by the Company to Cowen in connection with the
sale of the Placement Shares shall be calculated in accordance with the terms
set forth in Schedule 3. It is expressly acknowledged and agreed that neither
the Company nor Cowen will have any obligation whatsoever with respect to a
Placement or any Placement Shares unless and until the Company delivers a
Placement Notice to Cowen and Cowen does not decline such Placement Notice
pursuant to the terms set forth above, and then only upon the terms specified
therein and herein. In the event of a conflict between the terms of this
Agreement and the terms of a Placement Notice, the terms of the Placement Notice
will control.

 

- 2 -

--------------------------------------------------------------------------------

 

 

3.       Sale of Placement Shares by Cowen. Subject to the terms and conditions
herein set forth, upon the Company’s delivery of a Placement Notice, and unless
the sale of the Placement Shares described therein has been declined, suspended,
or otherwise terminated in accordance with the terms of this Agreement, Cowen,
for the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with its normal trading and sales practices and
applicable state and federal laws, rules and regulations and the rules of the
Nasdaq Capital Market (“Nasdaq”) to sell such Placement Shares up to the amount
specified, and otherwise in accordance with the terms of such Placement Notice.
Cowen will provide written confirmation to the Company (including by email
correspondence to each of the individuals of the Company set forth on Schedule
2, if receipt of such correspondence is actually acknowledged by any of the
individuals to whom the notice is sent, other than via auto-reply) no later than
the opening of the Trading Day (as defined below) immediately following the
Trading Day on which it has made sales of Placement Shares hereunder setting
forth the number of Placement Shares sold on such day, the volume-weighted
average price of the Placement Shares sold, and the Net Proceeds (as defined
below) payable to the Company. Cowen may sell Placement Shares by any method
permitted by law deemed to be an “at the market” offering as defined in Rule 415
of the Securities Act, including without limitation sales made through Nasdaq or
on any other existing trading market for the Class A Common Stock.
Notwithstanding the provisions of Section 6(ii), Cowen shall not purchase
Placement Shares for its own account as principal unless expressly authorized to
do so by the Company in a Placement Notice. The Company acknowledges and agrees
that (i) there can be no assurance that Cowen will be successful in selling
Placement Shares, and (ii) Cowen will incur no liability or obligation to the
Company or any other person or entity if it does not sell Placement Shares for
any reason other than a failure by Cowen to use its commercially reasonable
efforts consistent with its normal trading and sales practices to sell such
Placement Shares as required under this Section 3. For the purposes hereof,
“Trading Day” means any day on which the Company’s Class A Common Stock is
purchased and sold on the principal market on which the Class A Common Stock is
listed or quoted.

 

4.       Suspension of Sales.

 

(a)     The Company or Cowen may, upon notice to the other party in writing
(including by email correspondence to each of the individuals of the other party
set forth on Schedule 2, if receipt of such correspondence is actually
acknowledged by any of the individuals to whom the notice is sent, other than
via auto-reply) or by telephone (confirmed immediately by verifiable facsimile
transmission or email correspondence to each of the individuals of the other
party set forth on Schedule 2), suspend any sale of Placement Shares; provided,
however, that such suspension shall not affect or impair either party’s
obligations with respect to any Placement Shares sold hereunder prior to the
receipt of such notice. Each of the parties agrees that no such notice under
this Section 4 shall be effective against the other unless it is made to one of
the individuals named on Schedule 2 hereto, as such schedule may be amended from
time to time.

 

(b)     Notwithstanding any other provision of this Agreement, during any period
in which the Company is in possession of material non-public information, the
Company and Cowen agree that (i) no sale of Placement Shares will take place,
(ii) the Company shall not request the sale of any Placement Shares, and (iii)
Cowen shall not be obligated to sell or offer to sell any Placement Shares.

 

- 3 -

--------------------------------------------------------------------------------

 

 

(c)     If either Cowen or the Company has reason to believe that the exemptive
provisions set forth in Rule 101(c)(1) of Regulation M under the Exchange Act
are not satisfied with respect to the Class A Common Stock, it shall promptly
notify the other party, and Cowen may, at its sole discretion, suspend sales of
the Placement Shares under this Agreement.

 

(d)     The Registration Statement was declared effective on February 9, 2018.
Notwithstanding any other provision of this Agreement, during any period in
which the Registration Statement is no longer effective under the Securities
Act, the Company shall promptly notify Cowen, the Company shall not request the
sale of any Placement Shares, and Cowen shall not be obligated to sell or offer
to sell any Placement Shares.

 

5.       Settlement.

 

(a)      Settlement of Placement Shares. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the second (2nd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date” and the first such settlement date, the “First Delivery
Date”). The amount of proceeds to be delivered to the Company on a Settlement
Date against receipt of the Placement Shares sold (the “Net Proceeds”) will be
equal to the aggregate sales price received by Cowen at which such Placement
Shares were sold, after deduction for (i) Cowen’s commission, discount or other
compensation for such sales payable by the Company pursuant to Section 2 hereof,
(ii) any other amounts due and payable by the Company to Cowen hereunder
pursuant to Section 7(g) (Expenses) hereof, and (iii) any transaction fees
imposed by any governmental or self-regulatory organization in respect of such
sales.

 

(b)      Delivery of Placement Shares. On or before each Settlement Date, the
Company will, or will cause its transfer agent to, electronically transfer the
Placement Shares being sold by crediting Cowen’s or its designee’s account
(provided Cowen shall have given the Company written notice of such designee
prior to the Settlement Date) at The Depository Trust Company through its
Deposit and Withdrawal at Custodian System or by such other means of delivery as
may be mutually agreed upon by the parties hereto which in all cases shall be
freely tradeable, transferable, registered shares in good deliverable form. On
each Settlement Date, Cowen will deliver the related Net Proceeds in same day
funds to an account designated by the Company on, or prior to, the Settlement
Date. The Company agrees that if the Company, or its transfer agent (if
applicable), defaults in its obligation to deliver duly authorized Placement
Shares on a Settlement Date, the Company agrees that in addition to and in no
way limiting the rights and obligations set forth in Section 9(a)
(Indemnification and Contribution) hereto, it will (i) hold Cowen harmless
against any loss, claim, damage, or expense (including reasonable legal fees and
expenses), as incurred, arising out of or in connection with such default by the
Company and (ii) pay to Cowen any commission, discount, or other compensation to
which it would otherwise have been entitled absent such default.

 

- 4 -

--------------------------------------------------------------------------------

 

 

6.       Representations and Warranties of the Company. The Company represents
and warrants to, and agrees with, Cowen that as of the date of this Agreement,
each Representation Date (as defined in Section 7(m)), each date on which a
Placement Notice is given, and any date on which Placement Shares are sold
hereunder:

 

(a)      Compliance with Registration Requirements. The Registration Statement
and any Rule 462(b) Registration Statement have been declared effective by the
Commission under the Securities Act. The Company has complied to the
Commission’s satisfaction with all requests of the Commission for additional or
supplemental information. No stop order suspending the effectiveness of the
Registration Statement or any Rule 462(b) Registration Statement is in effect
and no proceedings for such purpose have been instituted or are pending or, to
the Knowledge of the Company, contemplated or threatened by the Commission. The
Company meets the requirements for use of Form S-3 under the Securities Act. The
sale of the Placement Shares hereunder meets the requirements or General
Instruction I.B.1 of Form S-3.

 

(b)            No Misstatement or Omission. The Prospectus when filed complied
and, as amended or supplemented, if applicable, will comply in all material
respects with the Securities Act. Each of the Registration Statement, any
Rule 462(b) Registration Statement, the Prospectus and any post-effective
amendments or supplements thereto, at the time it became effective or its date,
as applicable, complied and as of each of the Settlement Dates, if any, complied
in all material respects with the Securities Act and did not and, as of each
Settlement Date, if any, did not and will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. The Prospectus, as
amended or supplemented, as of its date, did not and, as of each of the
Settlement Dates, if any, will not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The representations and warranties set forth in the two immediately
preceding sentences do not apply to statements in or omissions from the
Registration Statement, any Rule 462(b) Registration Statement, or any
post-effective amendment thereto, or the Prospectus, or any amendments or
supplements thereto, made in reliance upon and in conformity with information
relating to Cowen furnished to the Company in writing by Cowen expressly for use
therein. There are no contracts or other documents required to be described in
the Prospectus or to be filed as exhibits to the Registration Statement which
have not been described or filed as required.

 

(c)      Offering Materials Furnished to Cowen. The Company has delivered to
Cowen one complete copy of the Registration Statement and a copy of each consent
and certificate of experts filed as a part thereof, and conformed copies of the
Registration Statement (without exhibits) and the Prospectus, as amended or
supplemented, in such quantities and at such places as Cowen has reasonably
requested.

 

(d)      Not an Ineligible Issuer. The Company currently is not an “ineligible
issuer,” as defined in Rule 405 of the rules and regulation of the Commission.
The Company agrees to notify Cowen promptly upon the Company becoming an
“ineligible issuer.”

 

(e)      Distribution of Offering Material By the Company. The Company has not
distributed and will not distribute, prior to the completion of Cowen’s
distribution of the Placement Shares, any offering material in connection with
the offering and sale of the Placement Shares other than the Prospectus or the
Registration Statement.

 

- 5 -

--------------------------------------------------------------------------------

 

 

(f)      The Sales Agreement. This Agreement has been duly authorized, executed
and delivered by, and is a valid and binding agreement of, the Company,
enforceable in accordance with its terms, except as rights to indemnification
hereunder may be limited by applicable law and except as the enforcement hereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles.

 

(g)      Authorization of the Class A Common Stock. The Placement Shares, when
issued and delivered, will be duly authorized for issuance and sale pursuant to
this Agreement and, when issued and delivered by the Company against payment
therefor pursuant to this Agreement, will be duly authorized, validly issued,
fully paid and nonassessable.

 

(h)      No Applicable Registration or Other Similar Rights. There are no
persons or entities with registration or other similar rights to have any equity
or debt securities registered for sale under the Registration Statement or
included in the offering contemplated by this Agreement, except for persons and
entities who have expressly waived such right in writing or who have been given
timely and proper written notice and have failed to exercise such right within
the time or times required under the terms and conditions of such right.

 

(i)      No Material Adverse Change. Except as otherwise disclosed in the
Prospectus, subsequent to the respective dates as of which information is given
in the Prospectus: (i) there has been no material adverse change, or any
development that could reasonably be expected to result in a material adverse
change, in the condition, financial or otherwise, or in the business,
properties, assets, general affairs, management, financial position,
stockholders’ equity or results of operations, whether or not arising from
transactions in the ordinary course of business, of the Company and its
Subsidiaries (as defined in Section 6(m)), considered as one entity, or impair
in any material respect the ability of the Company to perform its obligations
under this Agreement or to consummate any transactions contemplated by this
Agreement, the Registration Statement or the Prospectus (any such change is
called a “Material Adverse Change”); (ii) the Company and its Subsidiaries,
considered as one entity, have not incurred any material liability or
obligation, indirect, direct or contingent, not in the ordinary course of
business nor entered into any material transaction or agreement not in the
ordinary course of business; and (iii) there has not been any change in the
capital stock (other than the issuance of shares of Class A Common Stock upon
exercise of stock options and warrants described as outstanding in, and the
grant of options and awards under existing equity incentive plans described in,
the Prospectus) or long-term debt of the Company or any of its Subsidiaries, or
any dividend or distribution of any kind declared, set aside for payment, paid
or made by the Company on any class of capital stock.

 

(j)      Independent Accountants. MaloneBailey, LLP, which has expressed its
opinion with respect to the financial statements (which term as used in this
Agreement includes the related notes thereto) and supporting schedules filed
with the Commission or incorporated by reference as a part of the Registration
Statement and included in the Prospectus, is an independent registered public
accounting firm as required by the Securities Act and the Exchange Act. Stowe
and Degon, LLC, which has certified certain financial statements and related
schedules of United Casualty and Surety Insurance Company, a Subsidiary of the
Company, filed with the Commission or incorporated by reference as a part of the
Registration Statement and included in the Prospectus, is an independent
registered public accounting firm with respect to the Company and its
Subsidiaries within the meaning of Article 2-01 of Regulation S-X and the Public
Company Accounting Oversight Board (United States) (the “PCAOB”).

 

- 6 -

--------------------------------------------------------------------------------

 

 

(k)      Preparation of the Financial Statements. The financial statements filed
with the Commission as a part of or incorporated by reference in the
Registration Statement and included in the Prospectus present fairly in all
material respects the financial position and the results of operations and
changes in financial position of the Company and its consolidated Subsidiaries
at the respective dates or for the respective periods therein specified. The
supporting schedules included or incorporated by reference in the Registration
Statement present fairly the information required to be stated therein. Such
financial statements and related notes have been prepared in conformity with
generally accepted accounting principles as applied in the United States
(“GAAP”) applied on a consistent basis throughout the periods involved, except
as may be set forth in the related notes thereto, and provided that the
unaudited financial statements are subject to normal year end and audit
adjustments and may not contain certain footnotes as permitted by the applicable
rules of the Commission. No other financial statements or supporting schedules
are required to be included in or incorporated in the Registration Statement.
The financial statements, together with the related notes, included in the
Registration Statement and the Prospectus comply in all material respects with
Regulation S-X. The pro forma and any pro forma as adjusted financial
information and the related notes included or incorporated by reference in the
Registration Statement and Prospectus have been properly compiled and prepared
in accordance with the applicable requirements of Rule 11-02 of
Regulation S-X and present fairly the information shown therein, and the
assumptions used in the preparation thereof are reasonable and the adjustments
used therein are appropriate to give effect to the transactions and
circumstances referred to therein. The summary and selected financial data
included or incorporated by reference in the Prospectus fairly present in all
material respects the information shown therein as at the respective dates and
for the respective periods specified and are derived from the consolidated
financial statements filed with the Commission as a part of or included or
incorporated by reference in the Registration Statement and the Prospectus and
other financial information. All information contained in the Registration
Statement and the Prospectus regarding “non-GAAP financial measures” (as defined
in Regulation G) complies in all material respects with Regulation G and Item 10
of Regulation S-K, to the extent applicable.

 

(l)      eXtensible Business Reporting Language. The interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Registration Statement fairly presents the information called for in all
material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

 

(m)      Incorporation and Good Standing of the Company and its Subsidiaries.
The Company has been duly incorporated and is validly existing as a corporation
in good standing under the laws of the State of Delaware and has corporate power
and authority to own, lease and operate its properties and to conduct its
business as described in the Prospectus and to enter into and perform its
obligations under this Agreement. The Company does not own or control, directly
or indirectly, any corporation, association or other entity other than the
subsidiaries (the “Subsidiaries”) listed on Schedule 4 hereto. Each of the
Company’s Subsidiaries has been duly organized and is validly existing as a
corporation or other legal entity in good standing under the laws of the
jurisdiction of its organization and has the requisite power and authority to
own, lease and operate its properties and to conduct its business as described
in the Prospectus. Each of the Company and the Subsidiaries is duly qualified as
a foreign corporation or other legal entity to transact business and is in good
standing as foreign corporations or other legal entity in each jurisdiction in
which its ownership or lease of property or the conduct of its business requires
such qualification and has all power and authority (corporate or other)
necessary to own or hold its properties and to conduct its business, except for
such jurisdictions where the failure to so qualify or to be in good standing
would not, individually or in the aggregate, result in a Material Adverse
Change. Except as described in the Prospectus, all of the issued and outstanding
equity interests of each of the Subsidiaries have been duly authorized and
validly issued, are fully paid and nonassessable and are owned by the Company
free and clear of any security interest, mortgage, pledge, lien, encumbrance or
claim.

 

- 7 -

--------------------------------------------------------------------------------

 

 

(n)      Capital Stock Matters. The Class A Common Stock conforms in all
material respects to the description thereof contained in the Prospectus. All of
the issued and outstanding shares of Class A Common Stock have been duly and
validly authorized and issued, are fully paid and nonassessable and have been
issued in compliance with federal and state securities laws. All of the
Company’s options, warrants and other rights to purchase or exchange any
securities for shares of the Company’s capital stock have been duly authorized
and validly issued and were issued in compliance with federal and state
securities laws. None of the outstanding shares of Class A Common Stock was
issued in violation of any preemptive rights, rights of first refusal or other
similar rights to subscribe for or purchase securities of the Company. There
were no authorized or outstanding shares of capital stock, options, warrants,
preemptive rights, rights of first refusal or other rights to purchase, or
equity or debt securities convertible into or exchangeable or exercisable for,
any capital stock of the Company or any of its Subsidiaries other than
accurately described in the Prospectus.

 

(o)      Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its Subsidiaries is in
violation of its charter or by-laws or is in default (or, with the giving of
notice or lapse of time, would be in default) (“Default”) under any indenture,
mortgage, loan or credit agreement, note, contract, franchise, lease or other
instrument to which the Company or any of its Subsidiaries is a party or by
which it or any of them may be bound, or to which any of the property or assets
of the Company or any of its Subsidiaries is subject (each, an “Existing
Instrument”), except for such Defaults as would not, individually or in the
aggregate, result in a Material Adverse Change. The Company’s execution,
delivery and performance of this Agreement and consummation of the transactions
contemplated hereby and by the Prospectus (i) have been duly authorized by all
necessary corporate action and will not result in any violation of the
provisions of the charter or by-laws of the Company or any Subsidiary, (ii) will
not conflict with or constitute a breach of, or Default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or any of its Subsidiaries pursuant to, or require the
consent of any other party to, any Existing Instrument, except for such
conflicts, breaches, Defaults, liens, charges or encumbrances as would not,
individually or in the aggregate, result in a Material Adverse Change and
(iii) will not result in any violation of any law, administrative regulation or
administrative or court decree applicable to the Company or any Subsidiary. No
consent, approval, authorization or other order of, or registration or filing
with, any court or other governmental or regulatory authority or agency, is
required for the Company’s execution, delivery and performance of this Agreement
and consummation of the transactions contemplated hereby and by the Prospectus,
except such as have been obtained or made by the Company and are in full force
and effect under the Securities Act, applicable state securities or blue sky
laws and from the Financial Industry Regulatory Authority (“FINRA”).

 

- 8 -

--------------------------------------------------------------------------------

 

 

(p)      No Material Actions or Proceedings. Except as disclosed in the
Prospectus, there is no legal or governmental proceeding pending to which the
Company or any of its Subsidiaries is a party or of which any property or assets
of the Company or any of its Subsidiaries is the named subject that is required
to be described in the Prospectus and is not described therein, or which,
singularly or in the aggregate, if determined adversely to the Company or any of
its Subsidiaries, would reasonably be expected to result in a Material Adverse
Change; and, to the Company’s knowledge after reasonable investigation and due
diligence inquiry (“Knowledge”), no such proceedings are threatened by
governmental or regulatory authorities or by others.

 

(q)      All Necessary Permits, etc. The Company and each of its Subsidiaries
possess all licenses, certificates, authorizations and permits issued by, and
have made all declarations and filings with, the appropriate local, state,
federal or foreign governmental or regulatory agencies or bodies that are
necessary for the ownership or lease of their respective properties or the
conduct of their respective businesses as described in the Prospectus
(collectively, the “Governmental Permits”), except where any failures to possess
or make the same would not, singularly or in the aggregate, reasonably be
expected to result in a Material Adverse Change. The Company and its
Subsidiaries are in compliance with all such Governmental Permits except where
the failure to be in compliance would not, singularly or in the aggregate,
reasonably be expected to have a Material Adverse Change; all such Governmental
Permits are valid and in full force and effect, except where the invalidity or
failure to be in full force and effect would not, singularly or in the
aggregate, reasonably be expected to result in a Material Adverse Change.
Neither the Company nor any Subsidiary has received notification of any material
revocation, modification, suspension, termination or invalidation (or
proceedings related thereto) of any such Governmental Permit, and the Company
has no Knowledge that any such Governmental Permit will not be renewed.

 

(r)      Insurance Regulatory Matters. Each of the Company and its Subsidiaries
that conducts an insurance business (other than any entity which merely serves
as a broker of insurance products) (an “Insurance Subsidiary”) is duly organized
and licensed as an insurance company in its jurisdiction of organization or
incorporation, as the case may be, and each of the Company and its Insurance
Subsidiaries is duly licensed or authorized as an insurer in each other
jurisdiction where it is required to be so licensed or authorized to conduct its
business, in each case, with such exceptions, individually or in the aggregate,
as would not reasonably be expected to result in a Material Adverse Change; each
of the Company and its Insurance Subsidiaries is in compliance with the
requirements of the insurance laws and regulations of its jurisdiction of
organization or incorporation, as the case may be, and the insurance laws and
regulations of other jurisdictions which are applicable to it, and has filed all
notices, reports, documents or other information required to be filed thereunder
(“Notices”), in each case with such exceptions, individually or in the
aggregate, as would not result in a Material Adverse Change; and, except as
otherwise set forth in the Prospectus, neither the Company nor any of its
Insurance Subsidiaries has received any notification from any insurance
regulatory authority to the effect that any additional consent, approval,
authorization, order, registration or qualification (“Approval”) from such
insurance regulatory authority is needed to be obtained by the Company or its
Insurance Subsidiaries in any case where it would be reasonably expected that
the failure to obtain such Approval would result in a Material Adverse Change.

 

- 9 -

--------------------------------------------------------------------------------

 

 

(s)      Insurance Matters Related to the Offering and Sale of the Stock.
Without limiting the foregoing, the Company has filed all Notices pursuant to,
and has obtained all Approvals required to be obtained under, and has otherwise
complied with all requirements of, all applicable insurance laws and regulations
in connection with the offering and sale of the Placement Shares, and no such
Notices or Approvals are required to be filed or obtained by any of the
Insurance Subsidiaries of the Company in connection with the offering and sale
of the Placement Shares.

 

(t)      Tax Law Compliance. Each of the Company and its Subsidiaries (i) has
timely filed all necessary federal, state, local and foreign tax returns (or
timely filed extensions with respect to such returns), and all such returns were
true, complete and correct in all material respects, (ii) has paid all federal,
state, local and foreign taxes that are due and payable for which it is liable,
including, without limitation, all sales and use taxes and all taxes which it is
obligated to withhold from amounts owing to employees, creditors and third
parties (other than such amounts being disputed in good faith and by appropriate
proceedings and for which appropriate reserves, if required, have been
established), and (iii) does not have any tax deficiency or claims outstanding
or assessed or, to its Knowledge, proposed against it, except those, in each of
the cases described in clauses (i), (ii) and (iii) above, that would not,
singularly or in the aggregate, result in a Material Adverse Change.

 

(u)      Company Not an “Investment Company”. Neither the Company nor any of its
Subsidiaries is or, after giving effect to the offering of the Class A Common
Stock and the application of the proceeds thereof as described in the
Prospectus, will be required to register as an “investment company” or an entity
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended (the “Investment Company Act”), and the rules
and regulations of the Commission thereunder.

 

(v)      Title to Real and Personal Property. The Company and each of its
Subsidiaries have good and, to the Company’s Knowledge, marketable title in and
(in the case of real property) to, or have valid rights to lease or otherwise
use, all items of real or tangible personal property that are owned or used by
the Company and its Subsidiaries and material to the business of the Company and
its Subsidiaries taken as a whole, in each case free and clear of all liens,
encumbrances, security interests and claims other than those described in the
Prospectus and other than those that (i) do not, singularly or in the aggregate,
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company or any
of its Subsidiaries or (ii) would not reasonably be expected, singularly or in
the aggregate, to result in a Material Adverse Change.      

 

(w)      No Labor Dispute. There is (A) no significant unfair labor practice
complaint pending against the Company, or any of its Subsidiaries, nor to the
Company’s Knowledge, threatened against it or any of its Subsidiaries, before
the National Labor Relations Board, any state or local labor relation board or
any foreign labor relations board, and no significant grievance or significant
arbitration proceeding arising out of or under any collective bargaining
agreement is so pending against the Company or any of its Subsidiaries, or, to
the Company’s Knowledge, threatened against it or any of them, and (B) no labor
disturbance by the employees of the Company or any of its Subsidiaries exists
or, to the Company’s Knowledge, is imminent, and the Company is not aware of any
existing or imminent labor disturbance by the employees of any of its or its
Subsidiaries’ principal suppliers, manufacturers, customers or contractors that
would reasonably be expected, singularly or in the aggregate, to result in a
Material Adverse Change. The Company is not aware that any key employee or
significant group of employees of the Company or any Subsidiary plans to
terminate employment with the Company or any such Subsidiary.

 

- 10 -

--------------------------------------------------------------------------------

 

 

(x)      Compliance with ERISA. No “prohibited transaction” (as defined in
Section 406 of the Employee Retirement Income Security Act of 1974, as amended,
including the regulations and published interpretations thereunder (“ERISA”), or
Section 4975 of the Internal Revenue Code of 1986, as amended from time to time
(the “Code”)) or “accumulated funding deficiency” (as defined in Section 302 of
ERISA) or any of the events set forth in Section 4043(b) of ERISA (other than
events with respect to which the thirty (30)-day notice requirement under
Section 4043 of ERISA has been waived) has occurred or would reasonably be
expected to occur with respect to any employee benefit plan of the Company or
any of its Subsidiaries which would, singularly or in the aggregate, result in a
Material Adverse Change. Each employee benefit plan of the Company or any of its
Subsidiaries is in compliance in all material respects with applicable law,
including ERISA and the Code. The Company and its Subsidiaries have not incurred
and would not reasonably be expected to incur material liability under Title IV
of ERISA with respect to the termination of, or withdrawal from, any pension
plan (as defined in ERISA). Each pension plan for which the Company or any of
its Subsidiaries would have any liability that is intended to be qualified under
Section 401(a) of the Code is so qualified, and to the Company’s Knowledge
nothing has occurred, whether by action or by failure to act, which would,
singularly or in the aggregate, cause the loss of such qualification.

 

(y)      Insurance. The Company and each of its Subsidiaries carry, or are
covered by, insurance in such amounts and covering such risks as generally
deemed adequate and customary (for companies engaged in similar businesses in
similar industries) for the conduct of their respective businesses and the value
of their respective properties. Neither the Company nor any of its Subsidiaries
has any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business at a
cost that would not result in a Material Adverse Change. Neither the Company nor
any of its Subsidiaries has received written notice from any insurer, agent of
such insurer or the broker of the Company or any of its Subsidiaries that any
material capital improvements or any other material expenditures (other than
premium payments) are required or necessary to be made in order to continue such
insurance.

 

(z)      No Price Stabilization or Manipulation. Neither the Company nor, to the
Company’s Knowledge, any of its officers, directors or affiliates has taken or
will take, directly or indirectly, any action designed or intended to stabilize
or manipulate the price of the Placement Shares, or which caused or resulted in,
or which might in the future reasonably be expected to cause or result in,
stabilization or manipulation of the price of the Placement Shares.

 

(aa)      Related Party Transactions. No relationship or related party
transaction, direct or indirect, exists or has occurred between or among the
Company or any of its Subsidiaries on the one hand, and the directors, officers,
stockholders (or analogous interest holders), customers or suppliers of the
Company or any of its affiliates on the other hand, which is required to be
described in the Prospectus and which is not so described.

 

- 11 -

--------------------------------------------------------------------------------

 

 

(bb)      Exchange Act Compliance. The documents incorporated or deemed to be
incorporated by reference in the Prospectus, at the time they were or hereafter
are filed with the Commission, complied and will comply in all material respects
with the requirements of the Exchange Act, and, when read together with the
other information in the Prospectus, at the Settlement Dates, will not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

(cc)      No Unlawful Contributions or Other Payments. Neither the Company nor
any of its Subsidiaries nor, to the Company’s Knowledge, any director, officer,
employee, agent, affiliate or other person acting on behalf of the Company or
any Subsidiary has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government officials or employees, political parties or campaigns, political
party officials, or candidates for political office from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended, or any applicable anti-corruption laws,
rules, or regulations of any other jurisdiction in which the Company or any
Subsidiary conducts business; or (iv) made any other unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any person.

 

(dd)      Compliance with Money Laundering Laws. The operations of the Company
and its Subsidiaries are and have been conducted at all times in compliance with
all applicable financial recordkeeping and reporting requirements, including
those of the U.S. Bank Secrecy Act, as amended by Title III of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the applicable anti-money
laundering statutes of jurisdictions where the Company and its Subsidiaries
conduct business, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Anti-Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority, body or any arbitrator involving the Company or any of its
Subsidiaries with respect to Anti-Money Laundering Laws is pending, or to the
Knowledge of the Company, threatened.

 

(ee)      Compliance with OFAC.

 

 

(A)

Neither the Company nor any of its Subsidiaries, nor any director, officer or
employee thereof, nor to the Company’s Knowledge, any agent, affiliate,
representative, or other person acting on behalf of the Company or any of its
Subsidiaries, is an individual or entity (“Person”) that is, or is owned or
controlled by a Person that is: (i) the subject of any sanctions administered or
enforced by the U.S. Department of Treasury’s Office of Foreign Assets Control
(“OFAC”), the United Nations Security Council (“UNSC”), the European Union
(“EU”), Her Majesty’s Treasury (“HMT”), or other relevant sanctions authority
(collectively, “Sanctions”), nor (ii) located, organized, or resident in a
country or territory that is the subject of a U.S. government embargo
(including, without limitation, Cuba, Iran, North Korea, Sudan, Syria and the
Crimea).

 

- 12 -

--------------------------------------------------------------------------------

 

 

 

(B)

The Company will not, directly or indirectly, use the Net Proceeds, or lend,
contribute or otherwise make available such Net Proceeds to any Subsidiary,
joint venture partner or other Person: (i) to fund or facilitate any activities
or business of or with any Person that, at the time of such funding or
facilitation, is the subject of Sanctions, or in any country or territory that,
at the time of such funding or facilitation, is the subject of a U.S. government
embargo; or (ii) in any other manner that will result in a violation of
Sanctions by any Person (including Cowen).

 

 

(C)

For the past five (5) years, the Company and its Subsidiaries have not knowingly
engaged in, are not now knowingly engaged in, and will not engage in, any direct
or indirect dealings or transactions with any Person that at the time of the
dealing or transaction is or was the subject of Sanctions or any country or
territory that, at the time of the dealing or transaction is or was the subject
of a U.S. government embargo.

 

(ff)      Company’s Accounting System. Each of the Company and its Subsidiaries
maintains a system of “internal control over financial reporting” (as such term
is defined in Rule 13a-15(f) of the General Rules and Regulations under the
Exchange Act (the “Exchange Act Rules”)) that complies with the applicable
requirements of the Exchange Act and has been designed by its principal
executive and principal financial officers, or under their supervision, to
provide reasonable assurances that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences and (v) any interactive data in eXtensible Business
Reporting Language included or incorporated by reference in the Registration
Statement fairly presents the Commission’s rules and guidelines applicable
thereto. Except as described in the Prospectus, since the date of the Company’s
most recent audited fiscal year, there has been (A) no material weakness in the
Company’s internal control over financial reporting is effective and (B) no
change in the Company’s internal control over financial reporting that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.

 

(gg)      Disclosure Controls. Except as described in the Prospectus, the
Company and its Subsidiaries maintain disclosure controls and procedures (as
such is defined in Rule 13a-15(e) of the Exchange Act Rules) that comply with
the requirements of the Exchange Act; such disclosure controls and procedures
have been designed to ensure that information required to be disclosed by the
Company and its Subsidiaries in reports filed or submitted under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management to allow timely decisions regarding disclosures. The
Company and its Subsidiaries have conducted evaluations of the effectiveness of
their disclosure controls as required by Rule 13a-15 of the Exchange Act.

 

- 13 -

--------------------------------------------------------------------------------

 

 

(hh)      Compliance with Environmental Laws. The Company and its Subsidiaries
are in compliance in all material respects with all foreign, federal, state and
local rules, laws and regulations relating to the use, treatment, storage and
disposal of hazardous or toxic substances or waste and protection of health and
safety or the environment which are applicable to their businesses
(“Environmental Laws”). There has been no storage, generation, transportation,
handling, treatment, disposal, discharge, emission, or other release of any kind
of toxic or other wastes or other hazardous substances by, due to, or caused by
the Company or any of its Subsidiaries (or, to the Company’s Knowledge, any
other entity for whose acts or omissions the Company or any of its Subsidiaries
is or may reasonably be expected to otherwise be liable) upon any of the
property now or previously owned or leased by the Company or any of its
Subsidiaries, or upon any other property, in violation of any law, statute,
ordinance, rule, regulation, order, judgment, decree or permit or which would,
under any law, statute, ordinance, rule (including rule of common law),
regulation, order, judgment, decree or permit, give rise to any liability other
than any such violation or liability that would not reasonably be expected to
result in, singularly or in the aggregate, a Material Adverse Change; and there
has been no disposal, discharge, emission or other release of any kind onto such
property or into the environment surrounding such property of any toxic or other
wastes or other hazardous substances with respect to which the Company or any of
its Subsidiaries has Knowledge that would reasonably be expected to result in,
singularly or in the aggregate, a Material Adverse Change.

 

(ii)      Intellectual Property. The Company and its Subsidiaries own or possess
the valid right to use all (i) valid and enforceable patents, patent
applications, trademarks, trademark registrations, service marks, service mark
registrations, Internet domain name registrations, copyrights, copyright
registrations, licenses, trade secret rights (collectively, “Intellectual
Property Rights”) and (ii) inventions, software, works of authorships,
trademarks, service marks, trade names, databases, formulae, know how, Internet
domain names and other intellectual property (including trade secrets and other
unpatented and/or unpatentable proprietary confidential information, systems, or
procedures) (collectively, “Intellectual Property Assets”) necessary to conduct
their respective businesses as currently conducted, and as proposed to be
conducted, and described in the Prospectus, provided that the foregoing
representation is made only to the Company’s Knowledge as it concerns third
party rights and trademarks. The Company and its Subsidiaries have not received
any opinion from their legal counsel concluding that any activities of their
respective businesses as currently conducted infringe, misappropriate, or
otherwise violate, valid and enforceable Intellectual Property Rights of any
other person, and have not received written notice of any challenge, which is to
the Company’s Knowledge still pending, by any other person to the rights of the
Company and its Subsidiaries with respect to any Intellectual Property Rights or
Intellectual Property Assets owned or used by the Company or its Subsidiaries.
To the Company’s Knowledge, the Company and its Subsidiaries’ respective
businesses as currently conducted do not infringe, misappropriate, or otherwise
violate any valid and enforceable Intellectual Property Rights of any other
person. All licenses for the use of the Intellectual Property Rights described
in the Prospectus are valid, binding upon, and enforceable by or against the
Company and its Subsidiaries, as the case may be, and, to the Company’s
Knowledge, the other parties thereto in accordance to its terms, except (i) as
limited by laws of general application relating to bankruptcy, insolvency and
other relief of debtors and (ii) as limited by rules of law governing specific
performance, injunctive relief and other equitable remedies and by general
principles of equity. The Company has complied in all material respects with,
and is not in breach in any material respect nor has received in writing any
asserted or threatened claim of breach of, any Intellectual Property license,
and the Company has no Knowledge of any breach or anticipated breach by any
other person of any Intellectual Property license to which the Company or any of
its Subsidiaries is a party. Except as described in the Prospectus, no claim has
been made against the Company alleging the infringement by the Company of any
patent, trademark, service mark, trade name, copyright, trade secret, license in
or other intellectual property right or franchise right of any person. The
Company has taken reasonable steps to protect, maintain and safeguard its
Intellectual Property Rights, including the execution of appropriate
nondisclosure and confidentiality agreements. The consummation of the
transactions contemplated by this Agreement will not result in the loss or
impairment of or payment of any additional amounts with respect to, nor require
the consent of any other person in respect of, the Company’s right to own, use,
or hold for use any of the Intellectual Property Rights as owned, used or held
for use in the conduct of the business as currently conducted. The Company has
at all times complied with all applicable laws relating to privacy, data
protection, and the collection and use of personal information collected, used,
or held for use by the Company in the conduct of the Company’s business. No
claims have been asserted or threatened against the Company alleging a violation
of any person’s privacy or personal information or data rights, and the
consummation of the transactions contemplated hereby will not breach or
otherwise cause any violation of any law related to privacy, data protection, or
the collection and use of personal information collected, used, or held for use
by the Company in the conduct of the Company’s business. The Company takes
reasonable measures to ensure that such information is protected against
unauthorized access, use, modification, or other misuse. The Company has taken
commercially reasonable measures to obtain ownership of all works of authorship
and inventions made by its employees, consultants and contractors during the
time they were employed by or under contract with the Company and that are
material to the Company’s business.

 

- 14 -

--------------------------------------------------------------------------------

 

 

(jj)      No Restrictions on Subsidiaries. Except as described in the
Prospectus, no Subsidiary of the Company is currently prohibited, directly or
indirectly, under any agreement or other instrument to which it is a party or is
subject, from paying any dividends to the Company, from making any other
distribution on such Subsidiary’s capital stock, from repaying to the Company
any loans or advances to such Subsidiary from the Company or from transferring
any of such Subsidiary’s properties or assets to the Company or any other
Subsidiary of the Company.

 

(kk)      Minute Books. The minute books of the Company and each of its
Subsidiaries have been made available to Cowen and counsel for Cowen, and such
books (i) contain an accurate summary of all meetings and actions of the board
of directors (including each board committee) and stockholders of the Company
(or analogous governing bodies and interest holders, as applicable), and each of
its Subsidiaries since the time of its respective incorporation or organization
through the date of the latest meeting and action, and (ii) accurately in all
material respects reflect all transactions referred to in such minutes.

 

- 15 -

--------------------------------------------------------------------------------

 

 

(ll)         PFIC. The Company is not a Passive Foreign Investment Company
(“PFIC”) within the meaning of Section 1296 of the Code, and the Company is not
likely to become a PFIC.

 

(mm)     Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in the Prospectus has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.

 

(nn)      Listing. The Company is subject to and in compliance in all material
respects with the reporting requirements of Section 13 or Section 15(d) of the
Exchange Act. The Class A Common Stock is registered pursuant to Section 12(b)
of the Exchange Act and is listed on the Nasdaq, and the Company has taken no
action designed to, or reasonably likely to have the effect of, terminating the
registration of the Class A Common Stock under the Exchange Act or delisting the
Class A Common Stock from Nasdaq, nor has the Company received any notification
that the Commission or Nasdaq is contemplating terminating such registration or
listing.

 

(oo)      Brokers. Except for Cowen, there is no broker, finder or other party
that is entitled to receive from the Company any brokerage or finder’s fee or
other fee or commission as a result of any transactions contemplated by this
Agreement.

 

(pp)      Sarbanes-Oxley Act. Except as described in the Prospectus, there is
and has been no failure on the part of the Company or, to the Company’s
Knowledge, any of the Company’s officers or directors, in their capacities as
such, to comply with any provision of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith (the “Sarbanes-Oxley
Act”), including Section 402 related to loans and Sections 302 and 906 related
to certifications.

 

(qq)      No Reliance. The Company has not relied upon Cowen or legal counsel
for Cowen for any legal, tax or accounting advice in connection with the
offering and sale of the Placement Shares.

 

(rr)      Cowen Purchases. The Company acknowledges and agrees that Cowen has
informed the Company that Cowen may, to the extent permitted under the
Securities Act and the Exchange Act, purchase and sell shares of Class A Common
Stock for its own account while this Agreement is in effect.

 

(ss)      U.S. Real Property Holding Corporation. Except as described in the
Prospectus, the Company is not, nor has it ever been, a U.S. real property
holding corporation within the meaning of Section 987 of the Code.

 

(tt)      No Associated Persons. Neither the Company nor any of its affiliates
(within the meaning of FINRA Rule 5121(f)(1)) directly or indirectly controls,
is controlled by, or is under common control with, or is an associated person
(within the meaning of Article I, Section 1(ee) of the By-laws of FINRA) of, any
member firm of FINRA.

 

(uu)      Compliance with Laws. The Company has not been advised, and has no
reason to believe, that each of the Company and its Subsidiaries is not
conducting business in compliance with all applicable laws, rules and
regulations of the jurisdictions in which it is conducting business, except
where failure to be so in compliance would not result in a Material Adverse
Change.

 

- 16 -

--------------------------------------------------------------------------------

 

 

Any certificate signed by an officer of the Company and delivered to Cowen or to
counsel for Cowen shall be deemed to be a representation and warranty by the
Company to Cowen as to the matters set forth therein.

 

The Company acknowledges that Cowen and, for purposes of the opinions to be
delivered pursuant to Section 7 hereof, counsel to the Company and counsel to
Cowen, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.

 

7.       Covenants of the Company. The Company covenants and agrees with Cowen
that:

 

(a)      Registration Statement Amendments. After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by Cowen under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), (i) the Company will notify Cowen promptly of the time when
any subsequent amendment to the Registration Statement, other than documents
incorporated by reference, has been filed with the Commission and/or has become
effective or any subsequent supplement to the Prospectus has been filed and of
any request by the Commission for any amendment or supplement to the
Registration Statement or Prospectus or for additional information, (ii) the
Company will prepare and file with the Commission, promptly upon Cowen’s
request, any amendments or supplements to the Registration Statement or
Prospectus that, in Cowen’s reasonable opinion, may be necessary or advisable in
connection with the distribution of the Placement Shares by Cowen (provided,
however, that the failure of Cowen to make such request shall not relieve the
Company of any obligation or liability hereunder, or affect Cowen’s right to
rely on the representations and warranties made by the Company in this
Agreement); (iii) the Company will not file any amendment or supplement to the
Registration Statement or Prospectus, other than documents incorporated by
reference, relating to the Placement Shares or a security convertible into the
Placement Shares unless a copy thereof has been submitted to Cowen within a
reasonable period of time before the filing and Cowen has not reasonably
objected thereto (provided, however, that the failure of Cowen to make such
objection shall not relieve the Company of any obligation or liability
hereunder, or affect Cowen’s right to rely on the representations and warranties
made by the Company in this Agreement) and the Company will furnish to Cowen at
the time of filing thereof a copy of any document that upon filing is deemed to
be incorporated by reference into the Registration Statement or Prospectus,
except for those documents available via EDGAR; (iv) the Company will cause each
amendment or supplement to the Prospectus, other than documents incorporated by
reference, to be filed with the Commission as required pursuant to the
applicable paragraph of Rule 424(b) of the Securities Act, and (v) prior to the
termination of this Agreement, the Company will notify Cowen if at any time the
Registration Statement shall no longer be effective as a result of the passage
of time pursuant to Rule 415 under the Securities Act or otherwise.

 

(b)      Notice of Commission Stop Orders. The Company will advise Cowen,
promptly after it receives notice or obtains knowledge thereof, of the issuance
or threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will promptly use its commercially reasonable efforts to prevent the issuance
of any stop order or to obtain its withdrawal if such a stop order should be
issued.

 

- 17 -

--------------------------------------------------------------------------------

 

 

(c)      Delivery of Prospectus; Subsequent Changes. During any period in which
a Prospectus relating to the Placement Shares is required to be delivered by
Cowen under the Securities Act with respect to a pending sale of the Placement
Shares, (including in circumstances where such requirement may be satisfied
pursuant to Rule 172 under the Securities Act), the Company will comply with all
requirements imposed upon it by the Securities Act, as from time to time in
force, and shall file on or before their respective due dates all reports and
any definitive proxy or information statements required to be filed by the
Company with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d) or any
other provision of or under the Exchange Act. If during such period any event
occurs as a result of which the Prospectus as then amended or supplemented would
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances then
existing, not misleading, or if during such period it is necessary to amend or
supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify Cowen to suspend the offering
of Placement Shares during such period and the Company will promptly amend or
supplement the Registration Statement or Prospectus (at the expense of the
Company) so as to correct such statement or omission or effect such compliance.

 

(d)      Listing of Placement Shares. During any period in which the Prospectus
relating to the Placement Shares is required to be delivered by Cowen under the
Securities Act with respect to a pending sale of the Placement Shares (including
in circumstances where such requirement may be satisfied pursuant to Rule 172
under the Securities Act), the Company will use its commercially reasonable
efforts to cause the Placement Shares to be listed on Nasdaq and to qualify the
Placement Shares for sale under the securities laws of such jurisdictions as
Cowen reasonably designates and to continue such qualifications in effect so
long as required for the distribution of the Placement Shares; provided,
however, that the Company shall not be required in connection therewith to
qualify as a foreign corporation or dealer in securities or file a general
consent to service of process in any jurisdiction.

 

(e)      Delivery of Registration Statement and Prospectus. The Company will
furnish to Cowen and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during any period in
which a Prospectus relating to the Placement Shares is required to be delivered
under the Securities Act (including all documents filed with the Commission
during such period that are deemed to be incorporated by reference therein), in
each case as soon as reasonably practicable and in such quantities as Cowen may
from time to time reasonably request and, at Cowen’s request, will also furnish
copies of the Prospectus to each exchange or market on which sales of the
Placement Shares may be made; provided, however, that the Company shall not be
required to furnish any document (other than the Prospectus) to Cowen to the
extent such document is available on EDGAR.

 

- 18 -

--------------------------------------------------------------------------------

 

 

(f)      Earning Statement. The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earning
statement of the Company covering a 12-month period that satisfies the
provisions of Section 11(a) and Rule 158 of the Securities Act.

 

(g)      Expenses. The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, in accordance with
the provisions of Section 11 hereunder, will pay the following expenses all
incident to the performance of its obligations hereunder, including, but not
limited to, expenses relating to (i) the preparation, printing and filing of the
Registration Statement and each amendment and supplement thereto, of each
Prospectus and of each amendment and supplement thereto, (ii) the preparation,
issuance and delivery of the Placement Shares, (iii) the qualification of the
Placement Shares under securities laws in accordance with the provisions of
Section 7(d) of this Agreement, including filing fees (provided, however, that
any fees or disbursements of counsel for Cowen in connection therewith shall be
paid by Cowen except as set forth in (vii) below), (iv) the printing and
delivery to Cowen of copies of the Prospectus and any amendments or supplements
thereto, and of this Agreement, (v) the fees and expenses incurred in connection
with the listing or qualification of the Placement Shares for trading on Nasdaq,
(vi) the filing fees and expenses, if any, of the Commission, and (vii) the
filing fees and associated legal expenses of Cowen’s outside counsel for filings
with the FINRA Corporate Financing Department, such legal expense reimbursement
not to exceed $15,000.    

 

(h)      Use of Proceeds. The Company will use the Net Proceeds as described in
the Prospectus in the section entitled “Use of Proceeds.”

 

(i)      Notice of Other Sales. During the pendency of any Placement Notice
given hereunder, and for 5 trading days following the termination of any
Placement Notice given hereunder, the Company shall provide Cowen notice as
promptly as reasonably possible before it offers to sell, contracts to sell,
sells, grants any option to sell or otherwise disposes of any shares of Class A
Common Stock (other than Placement Shares offered pursuant to the provisions of
this Agreement) or securities convertible into or exchangeable for Class A
Common Stock, warrants or any rights to purchase or acquire Class A Common
Stock; provided, that such notice shall not be required in connection with the
(i) issuance, grant or sale of Class A Common Stock, options to purchase shares
of Class A Common Stock or Class A Common Stock issuable upon the exercise of
options or other equity awards pursuant to the any stock option, stock bonus or
other stock plan or arrangement described in the Prospectus, (ii) the issuance
of securities in connection with an acquisition, merger or sale or purchase of
assets, (iii) the issuance or sale of Class A Common Stock pursuant to any
dividend reinvestment plan that the Company may adopt from time to time provided
the implementation of such is disclosed to Cowen in advance or (iv) any shares
of Class A Common Stock issuable upon the exchange, conversion or redemption of
securities or the exercise of warrants, options or other rights in effect or
outstanding.

 

(j)      Change of Circumstances. The Company will, at any time during a fiscal
quarter in which the Company intends to tender a Placement Notice or sell
Placement Shares, advise Cowen promptly after it shall have received notice or
obtained knowledge thereof, of any information or fact that would alter or
affect in any material respect any opinion, certificate, letter or other
document provided to Cowen pursuant to this Agreement.

 

- 19 -

--------------------------------------------------------------------------------

 

 

(k)      Due Diligence Cooperation. The Company will cooperate with any
reasonable due diligence review conducted by Cowen or its agents in connection
with the transactions contemplated hereby, including, without limitation,
providing information and making available documents and senior corporate
officers, during regular business hours and at the Company’s principal offices,
as Cowen may reasonably request.

 

(l)      Required Filings Relating to Placement of Placement Shares. The Company
agrees that on such dates as the Securities Act shall require, the Company will
(i) file a prospectus supplement with the Commission under the applicable
paragraph of Rule 424(b) under the Securities Act (each and every filing under
Rule 424(b), a “Filing Date”), which prospectus supplement will set forth,
within the relevant period, the amount of Placement Shares sold through Cowen,
the Net Proceeds to the Company and the compensation payable by the Company to
Cowen with respect to such Placement Shares, and (ii) deliver such number of
copies of each such prospectus supplement to each exchange or market on which
such sales were effected as may be required by the rules or regulations of such
exchange or market.

 

(m)      Representation Dates; Certificate. On or prior to the First Delivery
Date and each time the Company (i) files the Prospectus relating to the
Placement Shares or amends or supplements the Registration Statement or the
Prospectus relating to the Placement Shares (other than a prospectus supplement
filed in accordance with Section 7(l) of this Agreement) by means of a
post-effective amendment, sticker, or supplement but not by means of
incorporation of document(s) by reference to the Registration Statement or the
Prospectus relating to the Placement Shares; (ii) files an annual report on Form
10-K under the Exchange Act; (iii) files its quarterly reports on Form 10-Q
under the Exchange Act; or (iv) files a report on Form 8-K containing amended
financial information (other than an earnings release) under the Exchange Act
(each date of filing of one or more of the documents referred to in clauses (i)
through (iv) shall be a "Representation Date"); the Company shall furnish Cowen
with a certificate, in the form attached hereto as Exhibit 7(m) within three (3)
Trading Days of any Representation Date if requested by Cowen. The requirement
to provide a certificate under this Section 7(m) shall be waived for any
Representation Date occurring at a time at which no Placement Notice is pending,
which waiver shall continue until the earlier to occur of the date the Company
delivers a Placement Notice hereunder (which for such calendar quarter shall be
considered a Representation Date) and the next occurring Representation Date;
provided, however, that such waiver shall not apply for any Representation Date
on which the Company files its annual report on Form 10-K. Notwithstanding the
foregoing, if the Company subsequently decides to sell Placement Shares
following a Representation Date when the Company relied on such waiver and did
not provide Cowen with a certificate under this Section 7(m), then before the
Company delivers the Placement Notice or Cowen sells any Placement Shares, the
Company shall provide Cowen with a certificate, in the form attached hereto as
Exhibit 7(m), dated the date of the Placement Notice.

 

(n)      Legal Opinion. On or prior to the First Delivery Date and within three
(3) Trading Days of each Representation Date with respect to which the Company
is obligated to deliver a certificate in the form attached hereto as Exhibit
7(m) for which no waiver is applicable, the Company shall cause to be furnished
to Cowen a written opinion of Gennari Aronson, LLP, counsel to the Company, and
Latimer LeVay Fyock LLC, regulatory counsel for the Company, or other counsel
satisfactory to Cowen, in form and substance satisfactory to Cowen and its
counsel, dated the date that the opinion is required to be delivered; provided,
however, that in lieu of such opinions for subsequent Representation Dates, such
counsels may furnish Cowen with a letter (a “Reliance Letter”) to the effect
that Cowen may rely on a prior opinion delivered under this Section 7(n) to the
same extent as if it were dated the date of such letter (except that statements
in such prior opinion shall be deemed to relate to the Registration Statement
and the Prospectus as amended or supplemented at such Representation Date).

 

- 20 -

--------------------------------------------------------------------------------

 

 

(o)      Comfort Letter. On or prior to the First Delivery Date and within three
(3) Trading Days of each Representation Date with respect to which the Company
is obligated to deliver a certificate in the form attached hereto as Exhibit
7(m) for which no waiver is applicable, the Company shall cause its independent
accountants to furnish Cowen letters (the "Comfort Letters"), dated the date the
Comfort Letter is delivered, in form and substance satisfactory to Cowen, (i)
confirming that they are an independent registered public accounting firm within
the meaning of the Securities Act and the PCAOB, (ii) stating, as of such date,
the conclusions and findings of such firm with respect to the financial
information and other matters ordinarily covered by accountants’ “comfort
letters” to Cowen in connection with registered public offerings (the first such
letter, the “Initial Comfort Letter”) and (iii) updating the Initial Comfort
Letter with any information that would have been included in the Initial Comfort
Letter had it been given on such date and modified as necessary to relate to the
Registration Statement and the Prospectus, as amended and supplemented to the
date of such letter.

 

(p)      Market Activities. The Company will not, directly or indirectly, (i)
take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Placement Shares or (ii) sell, bid for, or purchase the Common Stock to be
issued and sold pursuant to this Agreement, or pay anyone any compensation for
soliciting purchases of the Placement Shares other than Cowen; provided,
however, that the Company may bid for and purchase shares of its Class A Common
Stock in accordance with Rule 10b-18 under the Exchange Act.

 

(q)      Insurance. The Company and its Subsidiaries shall maintain, or cause to
be maintained, insurance in such amounts and covering such risks as is
reasonable and customary for the business for which it is engaged.

 

(r)      Compliance with Laws. The Company and each of its Subsidiaries shall
maintain, or cause to be maintained, all material environmental permits,
licenses and other authorizations required by federal, state and local law in
order to conduct their businesses as described in the Prospectus, and the
Company and each of its Subsidiaries shall conduct their businesses, or cause
their businesses to be conducted, in substantial compliance with such permits,
licenses and authorizations and with applicable environmental laws, except where
the failure to maintain or be in compliance with such permits, licenses and
authorizations could not reasonably be expected to result in a Material Adverse
Change.

 

(s)      Investment Company Act. The Company will conduct its affairs in such a
manner so as to reasonably ensure that neither it nor its Subsidiaries will be
or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act,
assuming no change in the Commission’s current interpretation as to entities
that are not considered an investment company.

 

- 21 -

--------------------------------------------------------------------------------

 

 

(t)      Securities Act and Exchange Act. The Company will use its best efforts
to comply with all requirements imposed upon it by the Securities Act and the
Exchange Act as from time to time in force, so far as necessary to permit the
continuance of sales of, or dealings in, the Placement Shares as contemplated by
the provisions hereof and the Prospectus.

 

(u)      No Offer to Sell. Other than a free writing prospectus (as defined in
Rule 405 under the Securities Act) approved in advance by the Company and Cowen
in its capacity as principal or agent hereunder, neither Cowen nor the Company
(including its agents and representatives, other than Cowen in its capacity as
such) will make, use, prepare, authorize, approve or refer to any written
communication (as defined in Rule 405 under the Securities Act), required to be
filed with the Commission, that constitutes an offer to sell or solicitation of
an offer to buy Class A Common Stock hereunder.

 

(v)      Sarbanes-Oxley Act. The Company and its Subsidiaries will use their
best efforts to comply with all effective applicable provisions of the
Sarbanes-Oxley Act.

 

8.       Conditions to Cowen’s Obligations. The obligations of Cowen hereunder
with respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by Cowen of a due diligence review satisfactory to Cowen in its
reasonable judgment, and to the continuing satisfaction (or waiver by Cowen in
its sole discretion) of the following additional conditions:

 

(a)      Registration Statement Effective. The Registration Statement shall be
effective and shall be available for (i) all sales of Placement Shares issued
pursuant to all prior Placement Notices and (ii) the sale of all Placement
Shares contemplated to be issued by any Placement Notice.

 

(b)      No Material Notices. None of the following events shall have occurred
and be continuing: (i) receipt by the Company or any of its Subsidiaries of any
request for additional information from the Commission or any other federal or
state governmental authority during the period of effectiveness of the
Registration Statement, the response to which would require any post-effective
amendments or supplements to the Registration Statement or the Prospectus;
(ii) the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) receipt
by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Placement Shares for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; or (iv) the occurrence of any event that makes any material
statement made in the Registration Statement or the Prospectus or any material
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in the
Registration Statement, related Prospectus or such documents so that, in the
case of the Registration Statement, it will not contain any materially untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading and,
that in the case of the Prospectus, it will not contain any materially untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

- 22 -

--------------------------------------------------------------------------------

 

 

(c)      No Misstatement or Material Omission. Cowen shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in Cowen’s
reasonable opinion is material, or omits to state a fact that in Cowen’s opinion
is material and is required to be stated therein or is necessary to make the
statements therein not misleading.

 

(d)      Material Changes. Except as contemplated in the Prospectus, or
disclosed in the Company’s reports filed with the Commission, there shall not
have been any material adverse change, on a consolidated basis, in the
authorized capital stock of the Company or any Material Adverse Change or any
development that could reasonably be expected to result in a Material Adverse
Change, or any downgrading in or withdrawal of the rating assigned to any of the
Company’s securities (other than asset-backed securities) by any rating
organization or a public announcement by any rating organization that it has
under surveillance or review its rating of any of the Company’s securities
(other than asset backed securities), the effect of which, in the case of any
such action by a rating organization described above, in the reasonable judgment
of Cowen (without relieving the Company of any obligation or liability it may
otherwise have), is so material as to make it impracticable or inadvisable to
proceed with the offering of the Placement Shares on the terms and in the manner
contemplated in the Prospectus.

 

(e)      Company Counsel Legal Opinion. Cowen shall have received the opinions
of Gennari Aronson, LLP and Latimer LeVay Fyock LLC required to be delivered
pursuant to Section 7(n) on or before the date on which such delivery of such
opinion is required pursuant to Section 7(n).

 

(f)      Cowen Counsel Legal Opinion. Cowen shall have received from Morgan,
Lewis & Bockius LLP, counsel for Cowen, such opinion or opinions, on or before
the date on which the delivery of the Company Counsel legal opinion is required
pursuant to Section 7(n), with respect to such matters as Cowen may reasonably
require, and the Company shall have furnished to such counsel such documents as
they request for enabling them to pass upon such matters.

 

(g)      Comfort Letter. Cowen shall have received the Comfort Letter(s)
required to be delivered pursuant to Section 7(o) on or before the date on which
such delivery of such Comfort Letter is required pursuant to Section 7(o).

 

(h)      Representation Certificate. Cowen shall have received the certificate
required to be delivered pursuant to Section 7(m) on or before the date on which
delivery of such certificate is required pursuant to Section 7(m).

 

(i)      Secretary’s Certificate. On or prior to the First Delivery Date, Cowen
shall have received a certificate, signed on behalf of the Company by its
corporate Secretary, in form and substance satisfactory to Cowen and its
counsel.

 

(j)      No Suspension. Trading in the Class A Common Stock shall not have been
suspended on Nasdaq.

 

(k)      Other Materials. On each date on which the Company is required to
deliver a certificate pursuant to Section 7(m), the Company shall have furnished
to Cowen such appropriate further information, certificates and documents as
Cowen may have reasonably requested. All such opinions, certificates, letters
and other documents shall have been in compliance with the provisions hereof.
The Company will furnish Cowen with such conformed copies of such opinions,
certificates, letters and other documents as Cowen shall have reasonably
requested.

 

- 23 -

--------------------------------------------------------------------------------

 

 

(l)      Securities Act Filings Made. All filings with the Commission required
by Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

 

(m)      Approval for Listing. The Placement Shares shall either have been (i)
approved for listing on Nasdaq, subject only to notice of issuance, or (ii) the
Company shall have filed an application for listing of the Placement Shares on
Nasdaq at, or prior to, the issuance of any Placement Notice.

 

(n)      No Termination Event. There shall not have occurred any event that
would permit Cowen to terminate this Agreement pursuant to Section 11(a).

 

9.       Indemnification and Contribution.

 

(a)      Company Indemnification. The Company agrees to indemnify and hold
harmless Cowen, the directors, officers, partners, employees and agents of Cowen
and each person, if any, who (i) controls Cowen within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, or (ii) is controlled
by or is under common control with Cowen (a “Cowen Affiliate”) from and against
any and all losses, claims, liabilities, expenses and damages (including, but
not limited to, any and all reasonable investigative, legal and other expenses
incurred in connection with, and any and all amounts paid in settlement (in
accordance with Section 9(c)) of, any action, suit or proceeding between any of
the indemnified parties and any indemnifying parties or between any indemnified
party and any third party, or otherwise, or any claim asserted), as and when
incurred, to which Cowen, or any such person, may become subject under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims,
liabilities, expenses or damages arise out of or are based, directly or
indirectly, on (x) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or the Prospectus or any
amendment or supplement to the Registration Statement or the Prospectus or in
any free writing prospectus or in any application or other document executed by
or on behalf of the Company or based on written information furnished by or on
behalf of the Company filed in any jurisdiction in order to qualify the Class A
Common Stock under the securities laws thereof or filed with the Commission, (y)
the omission or alleged omission to state in any such document a material fact
required to be stated in it or necessary to make the statements in it not
misleading or (z) any breach by any of the indemnifying parties of any of their
respective representations, warranties and agreements contained in this
Agreement; provided, however, that this indemnity agreement shall not apply to
the extent that such loss, claim, liability, expense or damage arises from the
sale of the Placement Shares pursuant to this Agreement and is caused directly
or indirectly by an untrue statement or omission made in reliance upon and in
conformity with the Agent’s Information (as hereinafter defined). This indemnity
agreement will be in addition to any liability that the Company might otherwise
have.

 

- 24 -

--------------------------------------------------------------------------------

 

 

(b)      Cowen Indemnification. Cowen agrees to indemnify and hold harmless the
Company and its directors and each officer of the Company that signed the
Registration Statement, and each person, if any, who (i) controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act or (ii) is controlled by or is under common control with the
Company (a “Company Affiliate”) against any and all loss, liability, claim,
damage and expense described in the indemnity contained in Section 9(a), as
incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Registration Statement (or any
amendments thereto) or the Prospectus (or any amendment or supplement thereto)
in reliance upon and in conformity with the Agent’s Information.

 

(c)      Procedure. Any party that proposes to assert the right to be
indemnified under this Section 9 will, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim is to
be made against an indemnifying party or parties under this Section 9, notify
each such indemnifying party of the commencement of such action, enclosing a
copy of all papers served, but the omission so to notify such indemnifying party
will not relieve the indemnifying party from (i) any liability that it might
have to any indemnified party otherwise than under this Section 9 and (ii) any
liability that it may have to any indemnified party under the foregoing
provision of this Section 9 unless, and only to the extent that, such omission
results in the forfeiture of substantive rights or defenses by the indemnifying
party. If any such action is brought against any indemnified party and it
notifies the indemnifying party of its commencement, the indemnifying party will
be entitled to participate in and, to the extent that it elects by delivering
written notice to the indemnified party promptly after receiving notice of the
commencement of the action from the indemnified party, jointly with any other
indemnifying party similarly notified, to assume the defense of the action, with
counsel reasonably satisfactory to the indemnified party, and after notice from
the indemnifying party to the indemnified party of its election to assume the
defense, the indemnifying party will not be liable to the indemnified party for
any legal or other expenses except as provided below and except for the
reasonable costs of investigation subsequently incurred by the indemnified party
in connection with the defense. The indemnified party will have the right to
employ its own counsel in any such action, but the fees, expenses and other
charges of such counsel will be at the expense of such indemnified party unless
(1) the employment of counsel by the indemnified party has been authorized in
writing by the indemnifying party, (2) the indemnified party has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, (3) a conflict or
potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party will not have the right to direct the defense of such action
on behalf of the indemnified party) or (4) the indemnifying party has not in
fact employed counsel to assume the defense of such action within a reasonable
time after receiving notice of the commencement of the action, in each of which
cases the reasonable fees, disbursements and other charges of counsel will be at
the expense of the indemnifying party or parties. It is understood that the
indemnifying party or parties shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time for all such indemnified party or
parties. All such fees, disbursements and other charges will be reimbursed by
the indemnifying party promptly as they are incurred. An indemnifying party will
not, in any event, be liable for any settlement of any action or claim effected
without its written consent. No indemnifying party shall, without the prior
written consent of each indemnified party, settle or compromise or consent to
the entry of any judgment in any pending or threatened claim, action or
proceeding relating to the matters contemplated by this Section 9 (whether or
not any indemnified party is a party thereto), unless such settlement,
compromise or consent includes an unconditional release of each indemnified
party from all liability arising or that may arise out of such claim, action or
proceeding.

 

- 25 -

--------------------------------------------------------------------------------

 

 

(d)      Contribution. In order to provide for just and equitable contribution
in circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 9 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or Cowen, the Company and
Cowen will contribute to the total losses, claims, liabilities, expenses and
damages (including any investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted, but after deducting any contribution
received by the Company from persons other than Cowen, such as persons who
control the Company within the meaning of the Securities Act, officers of the
Company who signed the Registration Statement and directors of the Company, who
also may be liable for contribution) to which the Company and Cowen may be
subject in such proportion as shall be appropriate to reflect the relative
benefits received by the Company on the one hand and Cowen on the other. The
relative benefits received by the Company on the one hand and Cowen on the other
hand shall be deemed to be in the same proportion as the total Net Proceeds from
the sale of the Placement Shares (before deducting expenses) received by the
Company bear to the total compensation received by Cowen from the sale of
Placement Shares on behalf of the Company. If, but only if, the allocation
provided by the foregoing sentence is not permitted by applicable law, the
allocation of contribution shall be made in such proportion as is appropriate to
reflect not only the relative benefits referred to in the foregoing sentence but
also the relative fault of the Company, on the one hand, and Cowen, on the
other, with respect to the statements or omission that resulted in such loss,
claim, liability, expense or damage, or action in respect thereof, as well as
any other relevant equitable considerations with respect to such offering. Such
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or Cowen, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and Cowen agree that it would not be just and equitable if
contributions pursuant to this Section 9(d) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, liability, expense, or
damage, or action in respect thereof, referred to above in this Section 9(d)
shall be deemed to include, for the purpose of this Section 9(d), any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim to the extent consistent
with Section 9(c) hereof. Notwithstanding the foregoing provisions of this
Section 9(d), Cowen shall not be required to contribute any amount in excess of
the commissions received by it under this Agreement and no person found guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 9(d),
any person who controls a party to this Agreement within the meaning of the
Securities Act, and any officers, directors, partners, employees or agents of
Cowen, will have the same rights to contribution as that party, and each officer
of the Company who signed the Registration Statement will have the same rights
to contribution as the Company, subject in each case to the provisions hereof.
Any party entitled to contribution, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim for
contribution may be made under this Section 9(d), will notify any such party or
parties from whom contribution may be sought, but the omission to so notify will
not relieve that party or parties from whom contribution may be sought from any
other obligation it or they may have under this Section 9(d) except to the
extent that the failure to so notify such other party materially prejudiced the
substantive rights or defenses of the party from whom contribution is sought.
Except for a settlement entered into pursuant to the last sentence of Section
9(c) hereof, no party will be liable for contribution with respect to any action
or claim settled without its written consent if such consent is required
pursuant to Section 9(c) hereof.

 

- 26 -

--------------------------------------------------------------------------------

 

 

10.       Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 9 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of Cowen, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

 

11.       Termination.

 

(a)      Cowen shall have the right by giving notice as hereinafter specified at
any time to terminate this Agreement if (i) any Material Adverse Change, or any
development that could reasonably be expected to result in a Material Adverse
Change has occurred that, in the reasonable judgment of Cowen, may materially
impair the ability of Cowen to sell the Placement Shares hereunder, (ii) the
Company shall have failed, refused or been unable to perform any agreement on
its part to be performed hereunder; provided, however, in the case of any
failure of the Company to deliver (or cause another person to deliver) any
certification, opinion, or letter required under Sections 7(m), 7(n), or 7(o),
Cowen’s right to terminate shall not arise unless such failure to deliver (or
cause to be delivered) continues for more than thirty (30) days from the date
such delivery was required; (iii) any other condition of Cowen’s obligations
hereunder is not fulfilled, or (iv), any suspension or limitation of trading in
the Placement Shares or in securities generally on Nasdaq shall have occurred.
Any such termination shall be without liability of any party to any other party
except that the provisions of Section 7(g) (Expenses), Section 9
(Indemnification and Contribution), Section 10 (Representations and Agreements
to Survive Delivery), Section 16 (Applicable Law; Consent to Jurisdiction) and
Section 17 (Waiver of Jury Trial) hereof shall remain in full force and effect
notwithstanding such termination. If Cowen elects to terminate this Agreement as
provided in this Section 11(a), Cowen shall provide the required notice as
specified in Section 12 (Notices).

 

(b)      The Company shall have the right, by giving ten (10) days’ notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of Section
7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall remain in
full force and effect notwithstanding such termination.

 

- 27 -

--------------------------------------------------------------------------------

 

 

(c)      Cowen shall have the right, by giving ten (10) days’ notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of Section
7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall remain in
full force and effect notwithstanding such termination.

 

(d)      Unless earlier terminated pursuant to this Section 11, this Agreement
shall automatically terminate upon the issuance and sale of all of the Placement
Shares through Cowen on the terms and subject to the conditions set forth
herein; provided that the provisions of Section 7(g), Section 9, Section 10,
Section 16 and Section 17 hereof shall remain in full force and effect
notwithstanding such termination.

 

(e)      This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 11(a), (b), (c), or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 7(g), Section 9,
Section 10, Section 16 and Section 17 shall remain in full force and effect.

 

(f)      Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by Cowen or the Company, as the case may be. If such
termination shall occur prior to the Settlement Date for any sale of Placement
Shares, such Placement Shares shall settle in accordance with the provisions of
this Agreement.

 

12.       Notices. All notices or other communications required or permitted to
be given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified in this Agreement, and if sent
to Cowen, shall be delivered to Cowen at Cowen and Company, LLC, 599 Lexington
Avenue, New York, NY 10022, fax no. 646-562-1124, Attention: General Counsel
 and with a copy to Morgan, Lewis & Bockius LLP, Attention: Christopher T.
Jensen, 101 Park Avenue, New York, New York 10178, Fax: 212-309-6001, email:
christopher.jensen@morganlewis.com; or if sent to the Company, shall be
delivered to Boston Omaha Corporation, Attention: Adam K. Peterson, 1411 Harney
Street, Suite 200, Omaha, Nebraska 68102, Fax: 857-228-0290; with a copy to
Gennari Aronson LLP, Attention Neil H. Aronson, 300 First Avenue, Suite 102,
Needham, Massachusetts 02494, Fax: 781-719-9853. Each party to this Agreement
may change such address for notices by sending to the parties to this Agreement
written notice of a new address for such purpose. Each such notice or other
communication shall be deemed given (i) when delivered personally or by
verifiable facsimile transmission (with an original to follow) on or before 4:30
p.m., New York City time, on a Business Day (as defined below), or, if such day
is not a Business Day on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier
and (iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid). For
purposes of this Agreement, “Business Day” shall mean any day on which the
Nasdaq and commercial banks in the City of New York are open for business.

 

13.       Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the Company and Cowen and their respective successors and
the affiliates, controlling persons, officers and directors referred to in
Section 9 hereof. References to any of the parties contained in this Agreement
shall be deemed to include the successors and permitted assigns of such party.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. Neither party
may assign its rights or obligations under this Agreement without the prior
written consent of the other party; provided, however, that Cowen may assign its
rights and obligations hereunder to an affiliate of Cowen without obtaining the
Company’s consent.

 

- 28 -

--------------------------------------------------------------------------------

 

 

14.       Adjustments for Share Splits. The parties acknowledge and agree that
all share-related numbers contained in this Agreement shall be adjusted to take
into account any share split, share dividend or similar event effected with
respect to the Class A Common Stock.

 

15.       Entire Agreement; Amendment; Severability. This Agreement (including
all schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and Cowen. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

 

16.       Applicable Law; Consent to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to the principles of conflicts of laws. Each party
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

 

17.       Waiver of Jury Trial. The Company and Cowen each hereby irrevocably
waives any right it may have to a trial by jury in respect of any claim based
upon or arising out of this Agreement or any transaction contemplated hereby.

 

18.       Absence of Fiduciary Relationship. The Company acknowledges and agrees
that:

 

- 29 -

--------------------------------------------------------------------------------

 

 

(a)      Cowen has been retained solely to act as sales agent in connection with
the sale of the Class A Common Stock and that no fiduciary, advisory or agency
relationship between the Company and Cowen has been created in respect of any of
the transactions contemplated by this Agreement, irrespective of whether Cowen
has advised or is advising the Company on other matters;

 

(b)      the Company is capable of evaluating and understanding and understands
and accepts the terms, risks and conditions of the transactions contemplated by
this Agreement;

 

(c)      the Company has been advised that Cowen and its affiliates are engaged
in a broad range of transactions which may involve interests that differ from
those of the Company and that Cowen has no obligation to disclose such interests
and transactions to the Company by virtue of any fiduciary, advisory or agency
relationship; and

 

(d)      the Company waives, to the fullest extent permitted by law, any claims
it may have against Cowen, for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that Cowen shall have no liability (whether direct or
indirect) to the Company in respect of such a fiduciary claim or to any person
asserting a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, partners, employees or creditors of the Company.

 

19.       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
Agreement by one party to the other may be made by facsimile transmission.

 

20.       Definitions. As used in this Agreement, the following term has the
meaning set forth below:

 

(a)     “Agent’s Information” means, solely the following information in the
Prospectus: the fifth paragraph under the caption “Plan of Distribution” in the
Prospectus Supplement.

 

 

 

[Remainder of Page Intentionally Blank]

 

- 30 -

--------------------------------------------------------------------------------

 

 

If the foregoing correctly sets forth the understanding between the Company and
Cowen, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and Cowen.

 

  Very truly yours,           COWEN AND COMPANY, LLC                   By: /s/
Robert Sine       Name:  Robert Sine       Title:  Managing Director            
               

ACCEPTED as of the date

first-above written:

            BOSTON OMAHA CORPORATION                     By: /s/ Alex B. Rozek  
  Name: Alex B. Rozek     Title: Co-Chief Executive Officer  

 

31

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

 

form of PLACEMENT NOTICE

 

 

 

From:

[                ]

Cc:

[                ]

To:

[                ]

Subject:

Cowen At the Market Offering—Placement Notice

 

Gentlemen:

 

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Boston Omaha Corporation (the “Company”) and Cowen and
Company, LLC (“Cowen”) dated March 2, 2018, (the “Agreement”), I hereby request
on behalf of the Company that Cowen sell up to [ ] shares of the Company’s Class
A Common Stock, par value $0.001 per share, at a minimum market price of
$_______ per share. Sales should begin on the date of this Notice and shall
continue until [DATE] [all shares are sold].

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

 

Placement Notice Parties

 

 

 

Adam K. Peterson

Boston Omaha Corporation

1411 Harney Street, Suite 200

Omaha, NE 68102

Email: adam@bostonomaha.com

Phone: (857) 256-0079

 

Alex B. Rozek

Boston Omaha Corporation

1411 Harney Street, Suite 200

Omaha, NE 68102

Email: alex@bostonomaha.com

Phone: (857) 256-0079

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3

 

 

 

Compensation

 

Cowen shall be paid compensation equal to 3% of the gross proceeds from the
sales of Class A Common Stock pursuant to the terms of this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 4

 

List of Subsidiaries

 

Link Media Holdings, LLC

Link Media Alabama, LLC

Link Media Florida, LLC

Link Media Georgia, LLC

Link Media Wisconsin, LLC

General Indemnity Group, LLC

General Indemnity Insurance Company PCC LLC

General Indemnity Direct Insurance Services, LLC

Surety Support Services, Inc.

The Warnock Agency, Inc.

Freestate Bonds, Inc.

United Casualty and Surety Insurance Company

South Coast Surety Insurance Services, LLC

Boston Omaha Asset Management, LLC

 

 

--------------------------------------------------------------------------------

 

 

Exhibit 7(m)

 

 

OFFICER CERTIFICATE

 

 

The undersigned, the duly qualified and elected _______________________, of
Boston Omaha Corporation (“Company”), a Delaware corporation, does hereby
certify in such capacity and on behalf of the Company, pursuant to Section 7(m)
of the Sales Agreement dated              , 2018 (the “Sales Agreement”) between
the Company and Cowen and Company, LLC, that to the best of the knowledge of the
undersigned:

 

(i)     The representations and warranties of the Company in Section 6 of the
Sales Agreement (A) to the extent such representations and warranties are
subject to qualifications and exceptions contained therein relating to
materiality or Material Adverse Change, are true and correct on and as of the
date hereof with the same force and effect as if expressly made on and as of the
date hereof, except for those representations and warranties that speak solely
as of a specific date and which were true and correct as of such date, and (B)
to the extent such representations and warranties are not subject to any
qualifications or exceptions, are true and correct in all material respects as
of the date hereof as if made on and as of the date hereof with the same force
and effect as if expressly made on and as of the date hereof except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date; and

 

(ii)     The Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied pursuant to the Sales
Agreement at or prior to the date hereof.

 

 

 

  By:         Name:       Title:  

 

Date:                    

 